DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 12th, 2021 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to claims 1, 3, 4, 5, and 7-9 overcome every previous objection and 35 USC § 112(b) rejection previously set forth in the Non-Final Office Action mailed February 12th, 2021.
Response to Arguments
The Applicant’s arguments on Pages 1-2 filed May 12th, 2021, with respect to “REMARKS” and the section titled “II. Objections to Claims” pertaining to claims 1, 3, 4, 5, and 8 being objected to because of informalities have been fully considered and are persuasive.  Therefore, the previous objections have been withdrawn.
The Applicant’s arguments on Page 2 filed May 12th, 2021, with respect to “REMARKS” and the section titled “III. Rejections under 35 U.S.C. § 112 (b)” pertaining to claim 7 have been fully considered and are persuasive.  Therefore, the previous rejections under 35 USC § 112(b) have been withdrawn.
The Applicant’s arguments on Page 2 filed May 12th, 2021, with respect to “REMARKS” and the section titled “IV. Rejections under 35 U.S.C. § 103” pertaining to claims 1-9 have been fully considered and are not persuasive.  Therefore, the previous rejections under 35 USC § 103 have not been withdrawn.
Regarding the general argument that Sham et al. (US 2018/0072311; hereinafter Sham) does not disclose the limitations: 
“determining a longitudinal axis of the available parking space; and 
aligning a longitudinal axis of the vehicle with the longitudinal axis of the available parking space by incrementally rotating the vehicle in a predefined angle, wherein the vehicle is rotated incrementally by at least 5 degrees based on an angular difference in the longitudinal axis of the vehicle and the longitudinal axis of the available parking space.”, the examiner respectfully disagrees for at least the reasons outlined below.  
Regarding the limitation “determining a longitudinal axis of the available parking space; and ...”, it is clear in Fig. 6A of Sham that parking space lines have been detected, which have a specific longitudinal and parallel axis in relationship to one another and the boundaries of the parking space.  It is also clear from Fig. 6A-6C that the vehicle is aware of this longitudinal axis in order to both locate the space and to begin turning into the space after proceeding forward and then backing up.  
Regarding the limitation “aligning a longitudinal axis of the vehicle with the longitudinal axis of the available parking space”, it is clear in Fig. 6C and Fig. 6D that the vehicle is utilizing the detected lines as a guide to enter the parking space.  Even more so, the vehicle is shown symmetrically spaced between the longitudinal parking lines in Fig. 6D after transitions from turning in Fig. 6C, which cameras on each side of the vehicle specifically focusing on the lines.  This gives indication that the longitudinal axis formed by the detected parking lines were utilized throughout the parking movements of the vehicle.  To further elaborate on the Figures, para. [0079] indicates that from the steps of Fig. 6C (i.e. beginning to turn into the space), “…the vehicle 500 begins turning into space 610 and actively monitors proximity detectors, such as ultrasound transceivers 530 and/or LIDAR 522, and may also use a camera, like 512, to assist with the final positioning of the vehicle 500 in the space 610. This may be based, for example, on … monitoring relative changes in the lines 641, 642 …”.  Actively monitoring parking lines (i.e. the longitudinal axis) assists with the final positioning of the vehicle, which means that the vehicle is ultimately aligned according to this axis.  This alignment is critical to achieving the end result shown in Fig. 6D.
by incrementally rotating the vehicle in a predefined angle, wherein the vehicle is rotated incrementally by at least 5 degrees based on an angular difference in the longitudinal axis of the vehicle and the longitudinal axis of the available parking space.”, it is clear in Fig. 6C and Fig. 6D that the completing a turn into a parking space must be achieved in such a manner.  In order for the longitudinal axis to change from being perpendicular to the parking space axis to being parallel with the parking space axis, the automatic steering system would need to target the parallel outcome and begin turning the vehicle until such an outcome has been achieved.  Therefore, it is clear that Sham is utilizing an incremental turning process in order to transition from the 90-degree relative difference position (relative to the parking lines) shown in Fig. 6B to the 0-degree relative difference position shown in Fig. 6D.  Additionally, as discussed in the prior 35 USC § 103 rejection in regards to Sham, the incremental amount would depend on the angular change of the vehicle longitudinal axis that is being achieved as a target, such that “X”-increments of “X”-degrees amounts to the total angular change.  Since a 90-degree turn is a result of many different possible combinations, it is reasonable to assume that applying turning increments of at least 5 degrees (emphasis added) is within the capabilities of the control system for meeting many different situationally specific and vehicle specific requirements.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on March 3rd, 2019.  It is noted, however, that applicant has not filed a certified copy of the foreign application IN201941008321 as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0114904; hereinafter Lee; already of record), in view of Sham et al. (US 2018/0072311; hereinafter .
Regarding claim 5, Lee discloses: an autonomous vehicle configured for autonomous parking, comprising: (Paragraph [0007], lines 1-7)
an Electronic Control Unit (ECU) configured to: (Fig. 1: element 150 (vehicle controller), and element 170 (processor) and paragraph [0044])
receive an input signal for parking the vehicle in parking premises (Fig. 1, elements 170 (Processor) and 120 (User Input Device) and paragraph [0053], lines 1-3: Processor 170 receives a command to operate an autonomous parking service.) comprising a plurality of parking space, (Paragraph 0079, lines 3-6: An available space is detected among bounded spaces.) wherein each parking space is associated with an…parking boundary indicator; (Paragraph 0079, lines 3-6: The available space and surrounding spaces are considered to have identifiable parking boundaries.)
...
receive a plurality of Light Detection and Ranging (LIDAR) data points of the parking premises (Fig. 2 and paragraph [0063], lines 4-6: The data points of parking boundaries of a local parking area are obtained using LIDAR.) …
identify a plurality of linear patterns from the plurality of LIDAR data points of the parking premises; (Fig. 3 and paragraph [0020], lines 1-6: Linear patterns L0-L6 are detected from the LIDAR data points.) and
detect at least two linear patterns from the plurality of linear patterns, having a predefined length and parallelly spaced apart by a predefined distance, wherein the at least two linear patterns correspond to LIDAR data points indicating the … parking boundary indicator of an available parking space, (Fig. 3, paragraph [0017], lines 1-3, and paragraph [0059], lines 14-18: Line segments L2 and L4 are parallel lines segments among the detected linear patterns, and the processor is able to determine wherein the vehicle is autonomously parked in the available parking space … (Paragraph [0019], lines 1-8: The vehicle is autonomously parked after LIDAR detection and parking space availability determination.)
Lee does not disclose: … wherein each parking space is associated with an elevated parking boundary indicator;
obtain a map of the parking premises for navigating the vehicle along the parking premises;
receive a plurality of Light Detection and Ranging (LIDAR) data points of the parking premises while navigating the vehicle along the parking premises; …
… wherein the at least two linear patterns correspond to LIDAR data points indicating the elevated parking boundary indicator of an available parking space, …, wherein parking the vehicle in the available parking space comprises:
determining a longitudinal axis of the available parking space; and 
aligning a longitudinal axis of the vehicle with the longitudinal axis of the available parking space by incrementally rotating the vehicle in a predefined angle, wherein the vehicle is rotated incrementally by at least 5 degrees based on an angular difference in the longitudinal axis of the vehicle and the longitudinal axis of the available parking space.
Sham, in the same field of endeavor, teaches: … obtain a map of the parking premises for navigating the vehicle along the parking premises; (Paragraph [0043], lines 1-8: A premises map with available parking spaces is provided to the local vehicle system/display by a central server, as shown in Fig. 8 and Fig. 9.)
receive a plurality of Light Detection and Ranging (LIDAR) data points of the parking premises while navigating the vehicle along the parking premises; (Paragraph [0021], lines 9-12: A driving mode navigates the vehicle along a parking premises (parking garage). Paragraph [0078]: The vehicle detects a Fig. 6B).) …
… wherein the vehicle is autonomously parked in the available parking space, (para. [0079]-[0080]; and Fig. 6A-6D (result)) wherein parking the vehicle in the available parking space comprises:
determining a longitudinal axis of the available parking space; (Sham: paragraph [0076], lines 6-9, Fig. 6A and Fig. 6D:  In Fig. 6A, the parallel parking lines (641 and 642) are determined, and in Fig. 6D, the vehicle has been parked in parallel orientation between the lines.  Therefore, the longitudinal axis of the parking space must be known based on the detected lines and the original vehicle orientation being altered between Fig, 6A and 6D to align with the lines.) and 
aligning a longitudinal axis of the vehicle with the longitudinal axis of the available parking space by incrementally rotating the vehicle in a predefined angle, wherein the vehicle is rotated incrementally by at least 5 degrees based on an angular difference in the longitudinal axis of the vehicle and the longitudinal axis of the available parking space. (Sham: Fig. 6C and Fig. 6D show the vehicle rotating into a parking space until it aligns with the longitudinal axis of the parking lines.  The angular difference of the vehicle and parking space axis is critical data that must be known by the vehicle parking system before beginning the automated rotation.  Furthermore, the system has the ability to detect relative angles between the vehicle and a targeted line (paragraph [0081]). For automated turning, a processor must select a quantity and degree of increments by which to complete a full turn, which is the angular difference of roughly 90-degrees in the embodiment of Fig. 6A-6D.  Turning increments will be configured as a multiples of any degree (“X”-degrees), or necessary combinations, depending on the exact situation.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle configured for autonomous parking, the ECU, the request to park, the detection and identification linear patterns of LIDAR data, and  obtain a map of the parking premises for navigating the vehicle along the parking premises, and the while navigating the vehicle along the parking premises of Sham for the benefit of reducing the time spent and the amount of frustration that driver would face when trying to park a vehicle without full awareness of the parking premises and the potentially available parking spaces (Sham: paragraph [0003], lines 1-5). (Sham: paragraph [0006], lines 1-3 and paragraph [0008], lines 1-7: Upon request, the system provides data regarding a parking premises and available parking spaces.  Without this information, a driver could spend a large amount of time driving around and manually searching the complex for available parking, regardless of being able to scan a certain area for available spaces with LIDAR.  The LIDAR is limited by a path that light can travel, which does not include around corners, different floors, etc.  Therefore, a driver could become very frustrated without map location and parking premises layout data.) 
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle configured for autonomous parking, the ECU, the request to park, the detection and identification linear patterns of LIDAR data, and the automated parking of Lee with the parking space alignment and the steering inputs of Sham for the benefit of safer parking by avoiding potential hazards, such as collision with other vehicles or unexpected obstacles or pedestrians that are presented in a parking premises when parking a vehicle. (Sham: paragraph [0004], lines 1 through paragraph [0005], lines 7 and paragraph [0079], lines 10-14: During parking maneuvers, pedestrians, other vehicles, and unexpected objects may become present within a driving path or within a parking space.  Automatically controlling the alignment of a vehicle within a space, and systematically (incrementally) steering it a vehicle into or out of a parking space gives the system the opportunity to detect interferences while the vehicle is being controlled (paragraph [0079], lines 10-14), including ensuring that the vehicle is properly aligned and not impacting with 

Lee in view of Sham does not disclose: … wherein each parking space is associated with an elevated parking boundary indicator; 
…
… LIDAR data points indicating the elevated parking boundary indicator of an available parking space, …
Nguyen, in the same field of endeavor, teaches: … wherein each parking space is associated with an elevated parking boundary indicator; …
… LIDAR data points indicating the elevated parking boundary indicator of an available parking space, … (Fig. 1, paragraph [0006], lines 1-8, paragraph [0017], lines 1-4, paragraph [0018], 7-10, and paragraph [0022], lines 8-11: Elevated, marked, lane boundary indicators are tracked using LIDAR.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle configured for autonomous parking, the ECU, the request to park, the detection and identification linear patterns of LIDAR data, the automated parking, the receive an input signal for parking the vehicle in parking premises comprising a plurality of parking space, the obtain a map of the parking premises for navigating the vehicle along the parking premises, and the parking spaces of Lee in view of Sham with the elevated parking boundary indicator of Nguyen for the benefit of parking space boundary detection range improvement in a LIDAR-based detection system.  That is, due to the prevalence of these type of lane markers to begin with and the incredible range of 100m or more for LIDAR to detect them, one of ordinary skill in the art would be aware of this type of marker before the effective filing date while simultaneously being motivated to utilize them to improve detection range, as taught by Nguyen. (Nguyen: paragraph [0022], 
Regarding claim 6, Lee, in view of Sham, in further view of Nguyen discloses: the autonomous vehicle of claim 5, wherein the ECU is configured to (Sham: paragraph [0018]: 2-10: A processor receives location information.) obtain the map from one of, a server associated with the parking premises and a memory associated with the ECU. (Sham: paragraph [0043], lines 1-8: A premises map with available parking spaces is provided to the local vehicle system/display by a central server, as shown in Fig. 8 and Fig. 9.)
The same motivation as described in claim 5 above for combining Lee with Sham applies to claim 6.
Regarding claim 7, Lee, in view of Sham, in further view of Nguyen discloses: the autonomous vehicle of claim 5, wherein the ECU is configured to (Lee: paragraph [0044], Fig. 1: element 150 (vehicle controller), and element 170 (processor)) receive the plurality of LIDAR data points from a LIDAR unit of the vehicle, (Lee: Fig. 1, element 112 (LIDAR Sensor), paragraph [0038, lines 1-7, and paragraph [0054], lines 2-6) wherein the ECU identifies the plurality of linear patterns corresponding to the LIDAR data points having a straight-line arrangement. (Lee: Fig. 3: LIDAR detected line segments L0-L6 are all linear patterns with straight-line arrangement.)
Regarding claim 9, Lee, in view of Sham, in further view of Nguyen discloses: the autonomous vehicle of claim 5, wherein the ECU (Sham: paragraph [0013], lines 2 and 8-10) further configures the vehicle to autonomously park in the available parking space (Sham: paragraph [0080], lines 1-10 and Fig. 6A-6D) by:
steering the vehicle along the longitudinal axis of the vehicle for parking the vehicle in the 5available parking space, wherein the ECU is configured to steer the vehicle in one of a forward direction and a reverse direction.  (Fig. 6A and Fig. 6B: The vehicle is steered in both a forward a reverse direction along the longitudinal axis of the vehicle, as indicated by the directional arrows.)
The same motivation as described in claim 5 above for combining Lee with Sham applies to claim 9.
Regarding claim 1, the claim recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Regarding claim 2, the claim recites analogous limitations to claim 7 above and is therefore rejected on the same premise.
Regarding claim 4, the claim recites analogous limitations to claim 9 above and is therefore rejected on the same premise.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Sham, further in view of Nguyen, as applied to claims 1-2, and 5-7 above, still further in view of Kim et al. (2019/0324148; hereinafter Kim; already of record), and yet still further in view Taylor et al. (US 2018/0203113; hereinafter Taylor; already of record).
Regarding claim 8, Lee, in view of Sham, in further view of Nguyen discloses: the autonomous vehicle of claim 5, wherein the ECU is … configured to (Lee: Fig. 1: element 150 (vehicle controller), and element 170 (processor) and paragraph [0044]) determine the at 15least two linear patterns and orientation … (Lee: Fig. 3, line segments L0-L6)
Lee, in view of Sham, in further view of Nguyen does not disclose: … wherein the ECU is further configured to determine the at 15least two linear patterns and orientation by: 
searching the plurality of LIDAR data points in multiple parallel search directions up to a height of 10 cm above a ground plane using search lines; and 
rotating the search directions by a predefined value until the search lines align with the data points having the straight-line arrangement, wherein the ECU is configured to rotate the search 20directions by at least 2 degrees.
Kim, in the same field of endeavor, teaches: … wherein the ECU is further configured to (Paragraph [0015] and Fig. 1, element 110 (Onboard Computer) determine the at 15least two linear patterns and orientation (Fig. 6C: Object 636 and Object 638 are detected by way of multiple reflected linear data points.) by: 
searching the plurality of LIDAR data points in multiple parallel search directions … using search lines; (Paragraph [0020], lines 1-6, paragraph [0041], lines 9-10, Fig. 3A, and Fig. 6B: The LIDAR system searches in a 360-degree rotation, with potentially 360 parallel search directions.  Fig. 6C:  At least some of the parallel search lines align with the linear data points representing straight-line surfaces, and this would be the case for any straight-line surfaces that fall within the 360-degree radius.) and
rotating the search direction by a predefined value until the search lines align with the data points having the straight-line arrangement (Paragraph [0020], lines 1-6, paragraph [0041], lines 9-10, Fig. 3A, and Fig. 6B: The LIDAR system searches in a 360-degree rotation, with potentially 360 parallel search directions.  Fig. 6C:  At least some of the parallel search lines align with the linear data points representing straight-line surfaces, and this would be the case for any straight-line surfaces that fall within the 360-degree radius.), wherein the ECU is configured to rotate the search 20directions by at least 2 degrees. (Paragraph [0041], lines 1-3, 7-15, and 24-27, and paragraph [0042], lines 1-3: While the search can have up to 360 parallel search lines, the search is able to be conducted by skipping lines (i.e. 2-degree separation in lieu of 1-degree separation).  The search is able to be conducted using 2-degree incremental search lines, or 180 parallel paths in a 360-degree search radius.)
autonomous vehicle of claim 5, the ECU, and the determine the at 15least two linear patterns and orientation of Lee, in view of Sham, in further view of Nguyen with the searching the plurality of LIDAR data points in multiple parallel search directions … using search lines, and the rotating the search direction by a predefined value until the search lines align with the data points having the straight-line arrangement, wherein the ECU is configured to rotate the search 20directions by at least 2 degrees of Kim for the benefit of fast and comprehensive mapping of surfaces in a vehicle’s environment. (Kim: paragraph [0003], lines 1-9: Use of LIDAR along with height-thresholding is a fast and accurate means for classifying objects and hazards and distinguishing free-space in an environment.  Paragraph [0004], lines 1-3: The invention of Kim improves processing speed of LIDAR sensor data by mapping in a 360-degree radius while performing a broader search than what is normally possible (i.e. 2-degree search increments in lieu of 1-degree increments), per paragraph [0041]: 1-3, 7-15, and 24-27.)
Lee, in view of Sham, in further view of Nguyen, in still further view of Kim does not disclose: … searching the plurality of LIDAR data points in multiple parallel search directions up to a height of 10 cm above a ground plane using search lines; …
Taylor, in the same field of endeavor, teaches: … searching … LIDAR data points … up to a height of 10 cm above a ground plane … (Paragraph [0004], lines 1-4, paragraph [0018], lines, 1-12, and paragraph [0025], lines 1-5: Ground surfaces, including lane markers, are classified by LIDAR point detection up to 10 cm above a ground plane.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle of claim 5, the ECU, and the rotating parallel search lines of Lee, in view of Sham, in further view of Nguyen, in still further in view of Kim with the searching … LIDAR data points … up to a height of 10 cm above a ground plane of Taylor 
Regarding claim 3, the claim recites analogous limitations to claim 8 above and is therefore rejected on the same premise.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Hoffman, JR. et al. (US 2018/0086381) teaches automatically parking a vehicle within a parking space in reference to the longitudinal axis of a parking space by performing incremental turns as determined appropriate by a processing unit for a specific vehicle and turning situation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/24/2021